DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-4 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit as a continuation under 35 USC 120 to US application No. 15/557,453 (now US 10,633,404) filed on 11 Sep. 2017, which is a 35 USC 371 National Stage filing of international application No. PCT/US2016/021719 filed 10 Mar. 2016, and claims benefit under 35 USC 119(e) to US provisional application No. 62/130,953 filed on 10 Mar. 2015.

Information Disclosure Statement
	An information disclosure statement (IDS) has not been filed with the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loberg et al. (J. Nucl. Med.; published 1976; see attached 892), in view of Zhang et al. (Curr. Top. Med. Chem.; published 2007; see attached 892) and Lipowska et al. (US 2011/0064656 A1; published 17 Mar. 2011; see attached 892).

	Loberg et al. teach the development of new radiopharmaceuticals based on N-subsitution of iminodiacetic acid (see title).  Loberg et al. disclose MIDA 
    PNG
    media_image1.png
    278
    323
    media_image1.png
    Greyscale
 and N-substituted iminodiacetic acid (see Fig. 1).  Loberg et al. disclose 99mTc-MIDA (see pg. 633).  Loberg et al. teach in vivo studies in mice.  99mTc-MIDA is cleared rapidly from the blood into urine with only transient concentration in the kidneys.  By 30 min, over 60% of the injected 99mTc-MIDA is cleared through the kidneys, with less than 2.5% and 0.4% localizing in the liver and stomach (see pg. 635).  Loberg et al. teach in vivo studies in dogs (see pg. 635).  Loberg et al. teach that IDA readily undergoes nucleophilic substitution reactions replacing such good chemical leaving groups as Cl-, Br-, I-, and tosylate (see pg. 636).  Loberg et al. teach the case of MIDA where renal clearance would be anticipated on the basis of comparison with 99mTc-EDTA and 99mTc-DTPA (see pg. 637).  Loberg et al. teach that the N-substituted iminodiacetic acids have been manufactured into instant kits and labeled with 99mTc to yield radiopharmaceuticals of high radiochemical purity (see pg. 638). 
	Loberg et al. do not disclose a method of injecting into a human a 18F analog of a tricarbonyl complex comprising N-(2-18fluoroethyl)iminodiacetate ligand and imaging the 18F analog thereof optionally wherein the 18F analog of the tricarbonyl complex has the formula 99mTc(CO)3(N-(2-18fluoroethyl)iminodiacetate) or Re(CO)3(N-(2-18fluoroethyl)iminodiacetate) and optionally wherein the imaging is renal imaging.  
	Zhang et al. teach [18F]fluoroalkyl agents: synthesis, reactivity and application for development of PET ligands in molecular imaging (see title).  Zhang et al. teach that PET is an in vivo imaging technique that uses short-lived, positron emitting radioligands to probe N-fluoroalkylation (see scheme 2).  Zhang et al. teach that because of the molecular similarity and bioisosteric property of X-(CH2)n18F and with X-11CH3 group, these fluoroalkyl compounds may display affinities for the research target with the parent [11C]methylated ligand (see pg. 1818).
	Lipowska et al. methods of determining renal function using technetium-99m triocarbonylnitrilotriacetic acid (see title).  Lipowska et al. teach methods of imaging kidney and measuring renal function by using the renal tracer technetium-99m tricarbonyl-nitrilotriacetic acid (99mTc(CO)3(NTA)) (see [0003]).  Lipowska et al. teach human subjects (see abstract).  Lipowska et al. disclose 99mTc- and Re-NTA derivatives 
    PNG
    media_image2.png
    312
    897
    media_image2.png
    Greyscale
 (see Fig. 1).  Lipowska et al. teach that there is a continuing need for novel renal tracers (see [0005]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Loberg et al. (method of imaging 99mTc-MIDA) by substituting the N-Me in MIDA with N-Et18F and then administer the 99mTc or Re-tricarbonyl complex of that compound to human subjects as taught by Zhang et al. and Lipowska et al. because it would advantageously enable quantitative PET imaging of biodistribution and/or renal uptake of N-substituted IDA in human subjects.  There would have been a reasonable expectation of success because Zhang et al. teach that the fluoroethyl group is bioisosteric to the methyl group and Loberg et al. teach that renal clearance would be anticipated for MIDA, a bioisoteric derivative.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loberg et al. (J. Nucl. Med.; published 1976; see attached 892), in view of Zhang et al. (Curr. Top. Med. Chem.; published 2007; see attached 892) and Lipowska et al. (US 2011/0064656 A1; published 17 Mar. 2011; see attached 892), in further view of STN (STN; entry date 9 Feb. 2014; see STN search results).

	Loberg et al. teach as discussed above.
	Loberg et al. do not disclose a method of injecting into a human a 18F analog of a tricarbonyl complex comprising N-(2-18fluoroethyl)iminodiacetate ligand and imaging the 18F analog thereof optionally wherein the 18F analog of the tricarbonyl complex has the formula 99mTc(CO)3(N-(2-18fluoroethyl)iminodiacetate) or Re(CO)3(N-(2-18fluoroethyl)iminodiacetate) and optionally wherein the imaging is renal imaging.  
	Zhang et al. teach as discussed above.
	Lipowska et al. teach as discussed above.
	STN discloses 
    PNG
    media_image3.png
    211
    363
    media_image3.png
    Greyscale
 (see STN search results).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Loberg et al. (method of imaging 99mTc-MIDA) by substituting the N-Me in MIDA with N-Et18F and then administer a tricarbonyl complex of that compound to human subjects as taught by Zhang et al., Lipowska et al., and STN because it would N-substituted IDA in human subjects.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,633,404 B2, in view of Lipowska et al. (US 2011/0064656 A1; published 17 Mar. 2011; see attached 892). 

	Claims 1-5 of U.S. Patent No. 10,633,404 B2 claim a metal tricarbonyl complex comprising a N-(2-flurooethyl)iminodiacetate ligand or 18F analog thereof and a metal tricabonyl wherein complex has the formula selected from 99mTc(CO)3(N-(2-18fluoroethyl)iminodiacetate) and Re(CO)3(N-(2-18fluoroethyl)iminodiacetate).
	Claims 1-5 of U.S. Patent No. 10,633,404 B2 do not claim a method comprising injecting into a human a metal tricarbonyl complex comprising a N-(2-18fluoroethyl)iminodiacetate, and imaging the 18F analog thereof wherein the imaging is renal imaging.
	Lipowska et al. teach as discussed above. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-5 of U.S. Patent No. 10,633,404 B2 by injecting into a human subject one of the claimed 18F complexes and imaging the 18F analog thereof wherein the imaging is renal imaging as taught by Lipowska et al. because it would advantageously enable assessing renal function in the subject by PET imaging.  

Conclusion
Kniess et al. (Med. Chem. Commun.; published 3 Sep. 2015; see attached 892) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618